[^#^] Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. Secs.200.80(b)(4) and 240.24b-2

 

 

 

November 7, 2001   RJRT Contract No. 01-440-031

 

 

Mr. David Peele
Director Avoca Division
RJ Reynolds Tobacco Company
840 Avoca Farm Rd
Merry Hill, NC 27957

 

Dear Mr. Peele:

 

R. J. Reynolds Tobacco Company (hereinafter "RJRT"), through its Avoca Division,
possesses expertise in plant science, process chemistry, agronomy, engineering,
extraction and processing of botanicals and natural materials. RJRT possesses
facilities for processing natural materials. RJRT desires to process natural
materials at its facilities.

 

NaPro BioTherapeutics, Inc. (hereinafter "NaPro") possesses expertise with
regards to natural products, including paclitaxel and other taxanes. NaPro
possesses natural materials that it desires to have processed. NaPro desires to
have its materials processed at RJRT's facilities.

 

The purpose of this Agreement is to obtain each party's agreement concerning a
long-term business relationship between the parties. In particular, RJRT and
NaPro agree to become parties to this Agreement and agree as follows:

 

 I.    NaPro shall provide RJRT with technology transfer package containing
       relevant information regarding the preparation of at least one natural
       material that it desires to have processed. NaPro shall identify to RJRT
       starting materials, specifications upon starting materials, reaction
       conditions, extraction conditions, purification conditions, product
       specifications, and other relevant information reasonably necessary for
       RJRT to provide materials that meet NaPro's specifications. Initial
       material that NaPro shall identify to RJRT as a material that NaPro
       expects to receive from RJRT shall be a [^#^], and further materials can
       be identified by written agreement between the parties.

        

 II.   Promptly after receiving the aforementioned technology transfer package
       from NaPro, RJRT will commence preparation of a process design, and
       subsequently provide to NaPro a proposed process flow sheet.

        

 III.  RJRT shall provide facilities, personnel and materials for the production
       of materials for NaPro. RJRT shall maintain facilities and controls
       capable of manufacturing materials subject to current good manufacturing
       practices (cGMP). RJRT shall process materials supplied by NaPro within
       those facilities using methods, personnel and controls sufficient for
       those materials to be considered manufactured in accordance with cGMP.

        

 IV.   In December 2001 RJRT will carry out a feasibility run to produce [^#^]
       ("Biomass") provided to RJRT by NaPro at [^#^] to RJRT. Such Biomass
       shall be tree material containing [^#^] material. During the first
       quarter of 2002, RJRT will carry out [^#^] pilot batches of [^#^] using
       Biomass provided to RJRT by NaPro, at [^#^] to RJRT. Such Biomass shall
       be tree material containing [^#^] material. The pilot runs will be
       carried out using Biomass provided by NaPro; those lots totaling [^#^].
       During the feasibility or pilot study period, NaPro shall reimburse RJRT
       for materials supplied to NaPro as a result of pilot runs conducted by
       RJRT at NaPro's request, irrespective of whether or not the materials
       produced during those pilot runs meet NaPro's specifications. NaPro shall
       pay RJRT a fixed price of [^#^] of Biomass processed by RJRT during the
       pilot runs. NaPro also shall pay RJRT's out of pocket costs for materials
       specified by NaPro, including carbon and suitable shipping containers.

        

 V.    RJRT shall have until March 1, 2002 to carry out the feasibility and
       pilot runs referred to in Section IV above. Upon completion of the pilot
       runs conducted by RJRT, the parties shall meet and determine whether or
       not to proceed further in the relationship whereby RJRT performs services
       for NaPro. In the event that the parties mutually agree that RJRT will
       perform further services for NaPro, the parties shall negotiate in good
       faith towards determining the price that NaPro shall pay RJRT for the
       supply of materials, in accordance with the terms set forth in this
       Agreement. Thereafter, the parties shall meet on an annual basis in order
       to mutually agree upon any change, if any, in manner that the price of
       those materials is determined.

        

 VI.   The results of the pilot runs referred to in Paragraph IV. shall be used
       by the parties in order to determine specific performance criteria for
       further material that RJRT may process for NaPro. Initially, the
       extraction efficiency of paclitaxel from Biomass shall be set such that
       [^#^] in Spent Biomass (defined in XXXIII below) (on a dry weight basis),
       and that [^#^] (based on [^#^]); and the parties may mutually agreed to
       change those performance criteria, depending upon the results of the
       pilot run referred to in Section IV above.

        

 VII.  The parties agree that the initial price that NaPro shall pay RJRT for
       processing the material from Biomass shall be [^#^] of Biomass processed.
       This expected pricing is based on the assumption that RJRT shall process
       [^#^], and that RJRT will process any incremental amounts of Biomass
       which are lost as a result of lower than agreed to performance criteria
       in the extraction and carbon absorption unit operations free of charge in
       order that the overall amount provided is within the specifications of
       that performance criteria. The price that NaPro shall pay will decrease
       on a sliding scale, to be determined through good faith negotiations
       between the parties, when volume of Biomass processed by RJRT exceeds
       [^#^] annually. Each year's price shall be based on each year's volume
       commitment by NaPro and RJRT. The price of [^#^] of Biomass processed
       shall be reset at the beginning of each calendar year, unless the parties
       have otherwise agreed to alter that price.

        

 VIII. Purchase orders placed by NaPro will be based around a rolling four
       quarter forecast in which the first quarter shall state quantities to a
       binding purchase order, the second quarter states quantities binding to a
       [^#^] accuracy factor, the third quarter shall state quantities to [^#^]
       accuracy factor, and the four quarter and subsequent periods shall state
       non-binding quantities for planning purposes only. Initially, the
       following volumes of Biomass are intended to be processed: [^#^].

        

 IX.   If during any calendar quarter in the contract term, the actual
       performance criteria is routinely below the contracted performance
       criteria, then RJRT will process that volume of Biomass equal to the
       amount of excess Biomass consumed over the performance criteria targets,
       free of charge. For example, for [^#^], figures will equate to
       approximately [^#^].

        

 X.    NaPro shall place relevant orders with RJRT 30 days prior to the
       beginning of each quarter, and those orders shall set forth matters
       including the amount of material requested, the quality of the material,
       the number of Campaigns the [^#^] should be produced in and the location
       and timetable that the material should be shipped. The term "Campaign"
       shall refer to the maximum number of consecutive batches of [^#^] RJRT
       may produce before any line clearance, as referred to in Section XI
       below, shall occur. RJRT shall provide warehouse space for NaPro's
       Biomass to be used in upcoming RJRT [^#^] Campaigns as well as finished
       [^#^] at no additional cost.

        

 XI.   NaPro will supply Biomass to RJRT at no charge to RJRT. NaPro and RJRT
       jointly shall determine Campaign lengths based on raw material
       availability, processed material stability data, production interruption
       risk, and RJRT's production schedule. Initial Campaign lengths shall be
       of two-week duration. The anticipated number of Campaigns will be updated
       quarterly, along with the rolling quarterly forecasting of requirements.
       RJRT will perform a complete line clearance between lots of a Campaign
       and will assure a complete system cleaning between Campaigns and other
       RJRT products. RJRT shall charge NaPro a clean-up charge of [^#^] for
       each Campaign.

        

 XII.  Unless otherwise specified in writing, RJRT shall provide material in a
       form ready for shipment within six weeks from the date that RJRT receives
       that order and the Biomass necessary to fill that order.

        

 XIII. To the best of NaPro's knowledge, NaPro represents and warrants that it
       possesses the right to provide information regarding materials that RJRT
       may process for NaPro. To the best of RJRT's knowledge, RJRT represents
       and warrants that it possesses the right to employ the equipment that it
       uses to process materials for NaPro.

        

 XIV.  Unless otherwise agreed to in writing or as otherwise set forth in this
       Agreement, each party shall be responsible for its own expenses incurred
       as a result of the activities involved in accordance with this Agreement.
       Absent being expressly provided for in a future agreement between the
       parties, neither party shall be liable to the other party for any cost,
       expense or loss, including but not limited to, lost revenues or profits,
       or any other special, indirect or consequential damages resulting from
       this Agreement. Absent being expressly provided for in a future agreement
       between the parties, neither party shall be responsible for defending the
       other or holding the other harmless from any claim, action, loss, damage
       or judgment resulting from any action brought by a third party as a
       result of activities by the parties in accordance with this Agreement.

        

 XV.   Neither party shall take any action to adversely affect the other party's
       ability to conduct business with regards to the rights and obligations
       conferred in accordance with this Agreement. Notwithstanding the
       provision of Section XIX, during the term of this Agreement, NaPro shall
       use RJRT exclusively to produce NaPro's commercial requirements in excess
       of its own internal capacities of [^#^], provided that RJRT can meet
       NaPro's orders with respect to quantity, timing and quality of materials.
       During the term of this Agreement, RJRT shall produce any taxanes
       extractions exclusively for NaPro, and RJRT shall refer any and all
       inquiries regarding any extracted taxane materials to NaPro. RJRT shall
       not produce any taxane materials for any third party, without NaPro's
       prior written approval for a period of the term of the agreement plus two
       years. Notwithstanding the above, if NaPro shall become insolvent,
       proceedings are instituted for the corporate reorganization or the
       dissolution of NaPro, or NaPro dissolves operations and/or ceases
       operations, and such proceedings are not dismissed within sixty days of
       the date of filing, RJRT shall have the right to produce taxane extracted
       materials for any third party immediately upon dissolution or cessation
       of NaPro's operations. RJRT's right to product taxane materials for third
       parties in the event of NaPro's insolvency or cessation of operations
       does not constitute in any manner a grant of any rights to RJRT under any
       NaPro patents nor any rights to use NaPro's confidential information,
       trade secrets, patents, or know-how.
       
 XVI.  RJRT shall provide a certificate of analysis with each lot of material
       that RJRT ships at NaPro's request. Such certificate of analysis shall be
       provided to NaPro (and NaPro's designee, if such lot is to a designee of
       NaPro). RJRT shall provide a materials handling data sheet (MSDS) with
       material that RJRT ships. RJRT and NaPro shall cooperate in the
       preparation in the preparation of relevant MSDS.
       
 XVII. NaPro shall make payment to RJRT within thirty days of receipt of the
       invoice, for
       materials that NaPro accepts. Unless otherwise agreed upon by the
       parties, the invoice shall be forwarded to NaPro at the time that the
       corresponding material that NaPro has ordered is shipped. If NaPro
       requests RJRT to warehouse [^#^] at RJRT, the invoice shall be forwarded
       to NaPro at the time of final quality release and at NaPro's discretion a
       final product sample may be requested prior to product acceptance. NaPro
       shall be responsible for payment of freight, duties, excise taxes, import
       taxes, inventory property taxes, value added taxes, and other duties and
       charges arising from or incurred in connection with the transfer,
       storage, shipment and use of materials that RJRT has packaged in a form
       suitable for shipment. RJRT shall package such materials F.O.B. the
       location of its processing facilities. Invoice documentation will include
       an invoice for each batch of [^#^] produced, a reporting of the amount of
       Biomass consumed as well as a record of the lot numbers and associated
       quantities of Biomass processed in the production of the respective [^#^]
       batch.

 XVIII.  NaPro will retain title to all Biomass located at RJRT, as well as any
         [^#^] which has been invoiced to NaPro, but not shipped. RJRT will
         provide associated warehousing activities in such a manner as to
         safeguarding of NaPro's assets. Minor Biomass inventory loss of up to
         [^#^] will not require RJRT to reimburse NaPro for the value of the
         associated inventory; however inventory losses in excess of these level
         will be crediting to NaPro to be used to offset future RJRT invoices at
         NaPro's standard costs for Biomass and [^#^] respectively.
         Additionally, at each calendar month-end, RJRT will forward to NaPro a
         roll forward of NaPro's Biomass and [^#^] inventory (if any) held at
         RJRT location including beginning inventory quantities by lot number,
         receipts or shipments during the month, inventory usages by [^#^]
         production activities, any inventory losses and the ending inventory
         quantities by lot.

          

 XIX.    Should NaPro elect to develop a new extraction process to produce
         [^#^], or to modify or change the currently approved regulatory
         manufacturing process by which [^#^] is produced from Biomass, RJRT
         will perform an evaluation to determine the cost, capacity and
         lead-time impacts on RJRT's ability to produce [^#^] using the new or
         modified process. If NaPro elects to proceed with any such
         aforementioned process changes, NaPro will negotiate in good faith with
         RJRT to determine a revised price per kilogram of Biomass to be
         extracted for the new process. Should RJRT be unable or unwilling to
         reach agreement, NaPro may source extraction services from any other
         third party vendor.

          

          

 XX.     All terms and conditions of the parties' agreement (RJRT Contract No.
         97-440-004) effective February 21, 1997 that are not expressly altered
         by this Agreement shall continue to remain in full force and effect.
         The terms and conditions of that agreement are incorporated herein by
         reference, and set forth the parties' respective obligations of
         confidentiality, non-disclosure and limited use of confidential
         information. However, except for the foregoing, this Agreement
         constitutes and contains the entire understanding and agreement of the
         parties respecting the subject matter hereof, and cancels and
         supercedes any and all prior negotiations, correspondences,
         understandings and agreements between the parties, whether oral or
         written, regarding such subject matter. No waiver, modification or
         amendment of any provision of this Agreement shall be valid or
         effective unless made in writing and signed by a duly authorized
         officer of each party.

          

 XXI.    Nothing contained in this Agreement shall be construed to create a
         partnership or joint venture between the parties. Each party shall
         remain an independent contractor with respect to the other, free of
         control and supervision by the other. No representative of either party
         shall be deemed to be, for any purpose, an employee or agent of the
         other with regards to the subject matter of this Agreement. Neither
         party nor its representatives shall have any authority to bind the
         other party contractually or to assume or create any obligation or
         debt, express or implied, on behalf of the other party.

          

 XXII.   This Agreement shall be binding on and shall inure to the benefit of
         the parties' successors and assigns. Notwithstanding the foregoing,
         neither party may assign or delegate this Agreement or any of its
         rights or duties under this Agreement without the prior written consent
         of the other, which consent shall not be unreasonably withheld; except
         either party may assign this Agreement to a person or entity into which
         it has been merged or which has otherwise succeeded to all or
         substantially all of its business and assets, and which has assumed in
         writing the assigning party's obligations under this Agreement.

          

 XXIII.  Neither party shall be liable to the other for its failure to perform
         any of its obligations under this Agreement during any period in which
         such performance is delayed by circumstances beyond its reasonable
         control, including without limitation, acts of God, flood, fire, war,
         trade embargo or sanctions, strike, riot, national emergency, inability
         to secure transportation, or the intervention of any governmental
         authority. If any such delaying cause continues for more than sixty
         days, the party continuing to perform shall have the right to terminate
         this Agreement.

          

 XXIV.   Each party shall maintain blanket insurance policies covering Workman's
         Compensation, general product liability and automobile liability to
         cover activities by its employees on the other party's premises. Each
         party shall, while performing services on the other's premises, comply
         with the Federal Occupation Safety and Health Act and that party's
         rules and policies with respect to safety, personnel matters and
         security.

          

 XXV.    This Agreement shall remain in force and effect for a period of three
         years from the effective date hereof, unless sooner terminated in
         accordance with Section V above. However, this Agreement may be
         terminated at any time by mutual agreement between the parties. This
         Agreement may be terminated by either party upon one hundred and eighty
         days prior written notice; however, in such an event, the parties will
         negotiate in good faith towards each party's return of confidential
         information of the other. Either party may terminate this Agreement at
         any time upon written notice to the other with immediate effect if
         voluntary bankruptcy or a petition for involuntary bankruptcy of the
         other party is not dismissed for a period of 60 days; the other party
         becomes insolvent or unable to pay its debts as they mature, ceases to
         pay its debts in the ordinary course of business, or makes an
         assignment for the benefit of its creditors; or a receiver is appointed
         for the other party or its property. Neither party shall be responsible
         for any costs, expenses or damages associated with termination of this
         Agreement.

          

 XXVI.   This agreement can be extended for successive one-year terms. Notice
         for such extensions shall be within 12 months of the date that this
         Agreement would terminate without such notice.

          

 XXVII.  In the event of termination of this Agreement for any reason, RJRT's
         obligations of confidentiality and non-use of confidential information
         provided to it by NaPro shall remain in full force and effect, in
         accordance with the terms and conditions of this Agreement. In
         accordance with the terms and conditions of this Agreement, RJRT shall
         not make, use, sell or produce for any third party any material that
         involves the use of NaPro confidential information, without NaPro's
         prior written consent. In the event of termination of this Agreement
         for any reason, NaPro's obligations of confidentiality and non-use of
         confidential information provided to it by RJRT shall remain in full
         force and effect, in accordance with the terms and conditions of this
         Agreement.

          

 XXVIII. In accordance with the terms and conditions of this Agreement, neither
         party shall make use of any confidential information of the other
         party, without such other party's prior written consent. RJRT shall not
         conduct any extraction or processing services of any taxane compounds
         to any third party for the term of the contract plus two years.

          

 XXIX.   In the event that RJRT personnel, either individually or in cooperation
         with NaPro personnel, conceive and reduce to practice any invention
         regarding any NaPro material that is the subject matter of this
         Agreement, then such invention shall be owned by NaPro. NaPro shall
         prepare and file, at its discretion and expense, patent applications
         directed toward any such invention. RJRT shall ensure that its relevant
         personnel assist NaPro, at NaPro's expense, by providing input and
         information necessary to prepare patent applications, and by executing
         all documents necessary to file and perfect ownership of such
         applications. To the extent that any such invention concerns uses of
         the equipment or processes for uses other than production of a NaPro
         material, NaPro grants RJRT a royalty-free, non-exclusive license under
         such application and any patents issuing there from for any purpose
         other than the processing of a NaPro material that is within the
         subject matter of this Agreement. Nothing in this Agreement shall be
         construed as requiring either party to license or assign to the other
         any technology of any kind that did not arise as a result from
         activities or obligations resulting from the Agreement.

          

 XXX.    This Agreement shall be governed by the laws of the State of North
         Carolina and shall be construed in accordance therewith.

          

 XXXI.   RJRT shall provide [^#^] regulatory support and data to NaPro at
         NaPro's request. Such regulatory support and data shall include but not
         be limited to: regulatory agencies' onsite inspections, data for annual
         report filings, process and equipment change control documentation.

          

 XXXII.  Any provision in this Agreement which by its nature and effect is
         required to be observed, kept or performed after the termination of
         this Agreement or any Non-Disclosure Agreement, including, but not
         limited to, any provisions related to confidentiality and/or
         exclusivity, shall survive termination and remain binding upon and for
         the benefit of the parties until fully observed, kept or performed.

          

 XXXIII. Spent Biomass, defined as Biomass waste material which results from
         RJRT's production of [^#^], shall be the property of RJRT following all
         extraction procedures and final production of [^#^] product for NaPro.

 

NaPro reserves the right to conduct inspections of RJRT facilities and
production documents relating to this Agreement as NaPro deems reasonably
necessary to ensure compliance with this Agreement as well as cGMP under the
United States Food, Drug and Cosmetic Act or any other applicable authority at
any time during normal business hours upon reasonable prior written notice
(stating the purpose and scope of the inspection requested). Such inspections
shall not occur more frequently than once per calendar quarter absent NaPro's
good faith belief that it has a compelling reason to do so. The books and
records subject to inspection include, but are not limited to, testing
materials, raw materials, batch records, manufacturing procedures and
guidelines, and all quality assurance/quality control documentation, as
contained in the GMP agreement.

 

If you agree to the foregoing, please have an authorized officer of your company
sign and date both copies of this letter and return one copy to us.

 

NaPro BioTherapeutics, Inc.

 

By: /s/ David Denny
       David Denny, Vice President Operations

 

 

Date: November 7, 2001

 

 

 

Agreed and Accepted:

 

__ th day of November, 2001.

 

 

RJ Reynolds

950 Reynolds Blvd.

Winston Salem, NJ 27105

 

By: /s/ David Townsend_____

David Townsend

 

Title: Executive V.P. of Research and Development

 

 

 

Additional items to be included or referenced to:

cGMP agreement